Powell, J.
We omit from the discussion of the case the small item of back wages as to which there is no controversy. The case actually before us presents this state of facts. Everett sued the ■Southern Eailway Company for his wages, at the rate of $2.60 per day for the days intervening between March 22, 1908, and April 22, 1908. He recovered a verdict and judgment for $80.60— thirty-one days wages, at $2.60. He testified that he was em-plead by the month and paid by the month for the days he actually worked. He further testified that on March 28, 1908, he was “let out of the service” of the Southern Eailway Company, on account of a claim on the part of certain officers of the company that he was responsible for certain injuries to an engine which had been entrusted to his care. He was told that an investigation would be made and that they would let him know later what the result of the investigation was; and in the meantime, as he states it, he was “let out of the service.” On April 22 he was told that he was finally discharged.
The gravamen of the plaintiffs suit is not that he was unlawfully discharged on March 22, but that he ought to have been paid his wages during his suspension, pending the investigation; that if he had been discharged he could have gone on and gotten another job, but that during the period in question he was held out of other employment. The contract proved by the plaintiff was not such as to authorize a recovery under these circumstances. While he was employed by the month, yet he was to be paid only for the days he actually worked; and he did not work during this period.

Judgment reversed.